DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
The Examiner notes that the first independent claim 1 and the second independent claim 15 are substantially identical except for the preamble which states, “A radar system comprising…” in claim 1 and “An automotive radar system comprising …” in claim 15. According to the MPEP 608.01(m), sixth paragraph, “When two claims in an application comply with the requirements of 35 U.S.C. 112(d)  but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75  as being a substantial duplicate of the allowed claim. Note however, that court decisions have confirmed applicant’s right to restate (i.e., by plural claiming) the invention in a reasonable number of ways. Indeed, a mere difference in scope between claims has been held to be enough. Form paragraphs 7.05.05 and 7.05.06 may be used where duplicate claims are present in an application.” The Examiner has not objected to claim 15 as being duplicate of claim 1; however, the Examiner encourages the Applicant to restate claim 15 (and the respective dependent claims) in a way to more substantially differentiate the claim scope from claim 1 and its respective dependent claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a VCO monitoring module"  in claim 9 (lines 2-3) and claim 19 (line 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,4-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEARCY (US 20180024233 A1) in view of Josefsberg (US 20190128998 A1). 

Regarding claim 1, SEARCY discloses [Note: what SEARCY fails to disclose is strike-through]
A radar system (Fig. 3; Paragraph 0011, “FIG. 3 is a diagram of bi-static radar system in accordance with another embodiment”) comprising: 
a plurality of radar transceiver units (Fig. 3, depicts a plurality of T/R modules (i.e. radar transceiver units) of a radar system; Paragraph 0017, “FIG. 3 illustrates non limiting example of a possible configuration 100 for multiple coherent receivers. Each transmit-receive (T/R) module that makes up a plurality of radar-transceivers 30A, 30B, . . . 30K”), each configured to operate according to a low frequency clock signal (Fig. 5, signal 36; Paragraph 0024, “The controller 34 is in communication with the each of the radar-transceivers, said controller configured to coherently operate each of the radar-transceivers 30A, 30B, . . . 30K via the communications device 32 which is configured to communicate both a reference-clock signal or reference-signal 36 and a frame-sync signal 38 from the controller 34 to each of the plurality of radar-transceivers 30A, 30B, . . . 30K.”), and configured to generate an intermediate frequency signal (Fig. 2, “BB1”, “BB2”… are the generated baseband signals (i.e. intermediate frequency signals)) and a modulated high frequency signal (Fig. 2, signal coming out of each VCO is the “modulated high frequency signal”) for transmitting and receiving radar signals (Fig. 2 depicts the system for both transmitting and receiver the radar signals); and 
a microcontroller unit (Fig. 5, element 34, “controller”) configured to provide control signals to each transceiver unit to synchronize operation thereof (Paragraph 0019, “The system 10 includes a controller 34 and a plurality of T/R modules, i.e. the plurality of radar-transceivers 30A, 30B, . . . 30K. The controller 34 includes the Frame Sync Generator, the Reference Clock Generator, and the Radar Processor. Each T/R module is connected to the controller 34 by a data serial interface, i.e. the communications device 32. Radar data is passed from the T/R module to the controller 34 on that interface. Some commands are sent from the controller 34 to the T/R module on the back channel of this serial interface. Each T/R module is also connected to the controller 34 by a second serial interface. Information on this serial interface from the controller 34 to each T/R module includes the Reference Clock and the Frame Sync.”), 
wherein each radar transceiver unit (Fig. 5, each T/R module depicted) is configured to provide received radar data (Paragraph 0027, “In this manner, the signals transmitted and received by each transceiver can be combined coherently in the radar processor to realize the advantages of coherent radar operation in target detection and resolution.”, where the received radar data is provided to radar processor shown in Fig. 5) and a monitoring signal to the microcontroller unit (FIG. 5, “Digitized Radar Data and Other data” send from the T/R module to the microcontroller 34; Paragraph 0019, “Information from each T/R Module contains Radar Data (provided that the T/R module includes radar data) and optionally other Data, such as Metadata about the Radar Data or the results of various diagnostic measurements. The Frame Sync that is received in each T/R module must have a controlled phase delay relative to the Reference Clock, such that each TR module will see an identical number of Reference Clock pulses between edges of the Frame Sync.”)


Josefsberg discloses, 
and a monitoring signal (Fig. 2, signal Fout) to the microcontroller unit (Fig. 17, signal Fout being passed to 204, “phase detector” which is coupled to the microcontroller unit (204 is part of the microcontroller unit)); Paragraph 0103, “The control signal comes usually from a micro controller or from a PC or from anywhere that basically will send software control to the frequency divider 210 to change the division number N.”)), the monitoring signal (Fig. 2, signal Fout) derived by frequency dividing (Fig. 2, dividing at element 210; Paragraph 0103, “The frequency divider 210 is based on digital devices like gates and flip-flops, through which the input frequency Fout is divided by a number N to produce Fout/N which is fed to the other input of the phase detector 204. This number N is software controllable. The control signal comes usually from a micro controller or from a PC or from anywhere that basically will send software control to the frequency divider 210 to change the division number N.”) and combining the modulated high frequency signal (Fig. 17, signal coming out of Reference VCO to frequency divider 1714) and intermediate frequency signal (Fig. 17, signal Fif, where element 1704 combines the modulated high frequency signal and the intermediate signal), 
and wherein the microcontroller unit (Fig. 2, element 204, phase detector, coupled with microcontroller) is configured to derive and compensate for phase and frequency differences between the received radar data from each transceiver unit based on the monitoring signals provided by each transceiver unit (Paragraph 0108, “The phase/frequency detector 204 compares two input frequencies Fclock and Fout/N. When the two input frequencies are not equal, it acts as a frequency detector and produces one or zeros to produce a voltage control Vt that pushes corresponding VCO 208 in the direction of the reference. In other words, if the VCO 208 is above the reference then the voltage control Vt is high to push the VCO 208 down and vice versa. When the two input frequencies are the same and a frequency lock is achieved, the phase detector 204 acts as a phase detector and compares the two phases, and continues to produce an error voltage to control the frequency and phase of the output device.”, therefore, 204 compensates for the phase and frequency difference between the received signals and the monitoring signals).
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify SEARCY with Josefsberg to incorporate the features of: and a monitoring signal to the microcontroller unit, the monitoring signal derived by frequency dividing and combining the modulated high frequency signal, and wherein the microcontroller unit is configured to derive and compensate for phase and frequency differences between the received radar data from each transceiver unit based on the monitoring signals provided by each transceiver unit.  Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals.  SEARCY discloses the use of multiple radar modules coupled to a microcontroller where signals are transmitted from and to the microcontroller from each transceiver module to coherently operate the transceivers together. SEARCY discloses this feature in paragraph 0024 when it states, “The controller 34 is in communication with the each of the radar-transceivers, said controller configured to coherently operate each of the radar-transceivers 30A, 30B, . . . 30K via the communications device 32 which is configured to communicate both a reference-clock signal or reference-signal 36 and a frame-sync signal 38 from the controller 34 to each of the plurality of radar-transceivers 30A, 30B, . . . 30K. Given these signals, each the plurality of radar-transceivers 30A, 30B, . . . 30K is able to operate coherently, i.e. in phase, with all other of the plurality of radar-transceivers 30A, 30B, . . . 30K.” Therefore, signals are being transmitted between the microcontroller and the transceiver units (i.e. monitoring signals, as can be seen from FIG. 5) which allow for the coherent operation of the transceiver modules. Nonetheless, Josefsberg is being used to clearly disclose such a feature and the additional features of: the monitoring signal derived by frequency dividing and combining the modulated high frequency signal, and wherein the microcontroller unit is configured to derive and compensate for phase and frequency differences between the received radar data from each transceiver unit based on the monitoring signals provided by each transceiver unit.  Josefsberg discloses these features in the citations shown above. It would have been obvious to combine the feature of Josefsberg into the invention of SEARCY to include the phase and frequency compensation components utilized by Josefsberg into each transceiver unit of SEARCY. The incorporation of such a feature would allow for coherency between the different transceiver units based on a monitoring signals and allow for more accurate detection of object characteristics by the radar system. 
Regarding claim 2, the combination of SEARCY and Josefsberg discloses [Note: what SEARCY fails to disclose is strike-through]
The radar system of claim 1, 
Josefsberg discloses,
wherein the low frequency clock signal is within a range between 40 MHz and 500 MHz (Fig. 29, step 2902; Paragraph 0069, “FIG. 23 illustrates a phase noise simulation plot contributed by a reference sampling PLL having the TCXO clock (or any other reference Clock) generating input frequencies of 250 MHz in accordance with the first embodiment of the present disclosure;”).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify SEARCY with Josefsberg to incorporate the features of wherein the low frequency clock signal is within a range between 40 MHz and 500 MHz.  Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals.  SEARCY disclose the use of multiple radar modules coupled to a microcontroller where signals are transmitted from and two the microcontroller from each transceiver module to coherently combine signals. However, SEARCY fails to disclose the feature of: wherein the low frequency clock signal is within a range between 40 MHz and 500 MHz.  Josefsberg is being used to clearly disclose such a feature in the citations shown above. It would have been obvious to combine the feature of Josefsberg into the invention of SEARCY to include clock signal to be a low frequency clock signal between the range of 40 MHz and 500 MHz. The incorporation of such a feature would lead to a reduction of power used by the system in comparison to using a high frequency clock signal and therefore such a feature would lead to a more efficient system.  
Regarding claim 4, SEARCY further discloses 
The radar system of claim 1, comprising four or more radar transceiver units (Fig. 3, depicts T/R modules (transceiver units), where three transceiver units are depicted with three dots in between which implies the use of three or more transceivers; therefore, it is implied in fig. 3 that 4 or more transceiver units can be used; Paragraph 0017, “FIG. 3 illustrates non limiting example of a possible configuration 100 for multiple coherent receivers. Each transmit-receive (T/R) module that makes up a plurality of radar-transceivers 30A, 30B, . . . 30K (the value of K is understood to be variable)”). 

Regarding claim 5, SEARCY further discloses
The radar system of claim 1, wherein each of the plurality of radar transceiver units (Fig. 3, each T/R module depicted) comprises a voltage controlled oscillator, VCO (Fig. 2, each VCO depicted in the transmitter portion), for generating the modulated high frequency signal in combination with the intermediate frequency signal (Fig. 2 depicts the generating of the “modulated high frequency signal” which is the signal coming out of the VCO and the “intermediate frequency signal” which are the baseband signals BB1, BB2..).  

Regarding claim 6, SEARCY further discloses 
The radar system of claim 1, wherein the monitoring signal is a digital signal (Fig. 5, signals sent from the T/R modules to the radar processor are “digitized”, (i.e. “Digitized radar data and other data”)) comprising phase and frequency information of the modulated high frequency signal (Paragraph 0017, “When Receive antennas are included, the VCO provides a reference for down-conversion to baseband. The baseband signal is digitized with an A to D converter, whose samples are either available for output directly, or available for some level of preprocessing. The output samples or preprocessed samples are known as the T/R Module Radar Data. The Reference Clock Generator provides a clock signal suitable for use by the Fractional N PLL. The Frame Sync Generator will provide a signal used to trigger the start of a modulation sequence. The Radar Processor has the capability to receive Radar Data from multiple T/R Modules and further process and combine the signals for coherent processing.”, where it is implied “to combine the signals for coherent processing” that the “monitoring signals” include phase and frequency information, this is well-known in the art of radar processing).  

Regarding claim 7, SEARCY further discloses
The radar system of claim 1, wherein each of the plurality of radar transceiver units comprises a clock signal generator (Fig. 5, element 40, “reference clock generator” coupled to each T/R module) for providing the low frequency clock signal (Paragraph 0017, “The Reference Clock Generator provides a clock signal suitable for use by the Fractional N PLL. The Frame Sync Generator will provide a signal used to trigger the start of a modulation sequence. The Radar Processor has the capability to receive Radar Data from multiple T/R Modules and further process and combine the signals for coherent processing.”).  

Regarding claim 8, SEARCY further discloses
The radar system of claim 1, comprising a clock signal generator configured to provide a common low frequency clock signal to each of the plurality of radar transceiver units (Fig. 5, each is T/R module is receiving the common clock signal, 36). 

Regarding claim 9, the combination of SEARCY and Josefsberg discloses [Note: what SEARCY fails to disclose is strike-through]
The radar system of claim 1, wherein each of the plurality of radar transceiver units comprises a VCO monitoring module (Fig. 2, each of the T/R modules includes a VCO) 

Josefsberg discloses,
comprising a first frequency divider configured to receive the modulated high frequency signal (Fig. 17, first frequency divider 1714 receives the signal coming out of 1720 (modulated high frequency signal)), a second frequency divider (Fig. 17, frequency divider 1712) configured to receive the intermediate frequency signal (Fig. 17, frequency divider 1712 receives the Fif signal (i.e. the intermediate frequency signal)), a mixer (Fig. 17, 1704 acts as a mixer) configured to mix outputs from the first and second frequency dividers (Fig. 17, 1704 combines the signals from the first and second frequency dividers; Paragraph 0147, “The Digital Phase Frequency Detector 1704 compares two signals coming from two directions and generates at least one signal. One signal is the at least one clock signal Fc2 of variable frequency range generated by the high frequency low noise DDS 1702. The second signal is at least one signal of frequency Fif/N1 generated by a second fixed frequency divider 1712. The Digital Phase Frequency Detector 1704 compares these two signals and generates at least one first control voltage Vt1 and forwards it towards a primary Voltage Control Oscillator (VCO) 1706.”) and an analog to digital converter, ADC, configured to provide a digital monitoring signal from an output of the mixer (Fig. 17, element 1704 is  “Digital phase Frequency detector” that acts as a mixer mentioned above and it “digitizes” the analog signal (i.e. function of “digital phase frequency detector”) and therefore it is inherent that it includes an ADC).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify SEARCY with Josefsberg to incorporate the features of comprising a first frequency divider configured to receive the modulated high frequency signal, a second frequency divider configured to receive the intermediate frequency signal, a mixer configured to mix outputs from the first and second frequency dividers and an analog to digital converter, ADC, configured to provide a digital monitoring signal from an output of the mixer.  Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals.  SEARCY discloses the use of multiple radar modules coupled to a microcontroller where signals are transmitted from and two the microcontroller from each transceiver module to coherently combine signals. However, SEARCY fails to disclose the feature of: comprising a first frequency divider configured to receive the modulated high frequency signal, a second frequency divider configured to receive the intermediate frequency signal, a mixer configured to mix outputs from the first and second frequency dividers and an analog to digital converter, ADC, configured to provide a digital monitoring signal from an output of the mixer.  Josefsberg is being used to clearly disclose such features in the citations shown above. It would have been obvious to combine the feature of Josefsberg into the invention of SEARCY to include the features of the first and second frequency dividers and mix the outputs of these divider with a mixer to generate a single signal. This signal is in synch with the reference clock signal and thus would allow for a more efficient system. 

Regarding claim 15, the same cited section and rationale as claim 1 is applied. 
Josefsberg discloses,
	An automotive radar system (Paragraph 0001, “Embodiments of the present disclosure are generally related to sensors for autonomous vehicles (for example, Self-Driving Cars) and in particular to systems that use ultra-low phase noise frequency synthesizer for RADAR Sensor Applications for autonomous vehicles.”)
	It would have been obvious to combine the features of SEARCY with Josefsberg to incorporate the feature of the invention to be an automotive radar system. Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals. The incorporation of the feature of Josefsberg into the invention of SEARCY would lead to a practical application of SEARCY’s invention in the technology of autonomous vehicles. 

Regarding claim 16, the same cited section and rationale as claim 5 is applied. 
Josefsberg discloses,
	The automotive radar system (Paragraph 0001, “Embodiments of the present disclosure are generally related to sensors for autonomous vehicles (for example, Self-Driving Cars) and in particular to systems that use ultra-low phase noise frequency synthesizer for RADAR Sensor Applications for autonomous vehicles.”)
	It would have been obvious to combine the features of SEARCY with Josefsberg to incorporate the feature of the invention to be an automotive radar system. Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals. The incorporation of the feature of Josefsberg into the invention of SEARCY would lead to a practical application of SEARCY’s invention in the technology of autonomous vehicles. 

Regarding claim 17, the same cited section and rationale as claim 6 is applied. 
Josefsberg discloses,
	The automotive radar system (Paragraph 0001, “Embodiments of the present disclosure are generally related to sensors for autonomous vehicles (for example, Self-Driving Cars) and in particular to systems that use ultra-low phase noise frequency synthesizer for RADAR Sensor Applications for autonomous vehicles.”)
	It would have been obvious to combine the features of SEARCY with Josefsberg to incorporate the feature of the invention to be an automotive radar system. Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals. The incorporation of the feature of Josefsberg into the invention of SEARCY would lead to a practical application of SEARCY’s invention in the technology of autonomous vehicles. 

Regarding claim 18, the same cited section and rationale as claim 7 is applied. 
Josefsberg discloses,
	The automotive radar system (Paragraph 0001, “Embodiments of the present disclosure are generally related to sensors for autonomous vehicles (for example, Self-Driving Cars) and in particular to systems that use ultra-low phase noise frequency synthesizer for RADAR Sensor Applications for autonomous vehicles.”)
	It would have been obvious to combine the features of SEARCY with Josefsberg to incorporate the feature of the invention to be an automotive radar system. Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals. The incorporation of the feature of Josefsberg into the invention of SEARCY would lead to a practical application of SEARCY’s invention in the technology of autonomous vehicles. 

Regarding claim 19, the same cited section and rationale as claim 9 is applied. 
Josefsberg discloses,
	The automotive radar system (Paragraph 0001, “Embodiments of the present disclosure are generally related to sensors for autonomous vehicles (for example, Self-Driving Cars) and in particular to systems that use ultra-low phase noise frequency synthesizer for RADAR Sensor Applications for autonomous vehicles.”)
	It would have been obvious to combine the features of SEARCY with Josefsberg to incorporate the feature of the invention to be an automotive radar system. Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals. The incorporation of the feature of Josefsberg into the invention of SEARCY would lead to a practical application of SEARCY’s invention in the technology of autonomous vehicles. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEARCY (US 20180024233 A1) in view of Josefsberg (US 20190128998 A1) further in view of STARZER (US 20180172801 A1). 

Regarding claim 3, the combination of SEARCY and Josefsberg discloses [Note: what the combination of SEARCY and Josefsberg fails to disclose is strike-through]
The radar system of claim 1, 
STARZER discloses, 
wherein the modulated high frequency signal is within a range of between 76 GHz and 81 GHz (Paragraph 0026, “The RF oscillator signal S.sub.LO is generated by a local oscillator (LO) 11, which may, for example, include a voltage controlled oscillator (VCO) coupled in a phase locked loop (PLL). However, the RF oscillator signal S.sub.LO (LO signal) may be provided by other circuitry dependent on the actual application. When used in a radar distance measurement device, the RF oscillator signal S.sub.LO may be in the range between approximately 20 GHz and 200 GHz (approximately 77 GHz in the present example). However, higher or lower frequencies may also be applicable.”).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of SEARCY and Josefsberg with STARZER to incorporate the feature of: wherein the modulated high frequency signal is within a range of between 76 GHz and 81 GHz. SEARCY, Josefsberg and STARZER are all considered analogous arts as they all disclose the use of radar technology to detect object characteristics. The combination of SEARCY and Josefsberg discloses the features of claim 1; however, the combination of SEARCY and Josefsberg fails to disclose the feature of: wherein the modulated high frequency signal is within a range of between 76 GHz and 81 GHz. STARZER discloses this feature in the citation shown above for claim 3. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the feature of STARZER into the combination of SEARCY and Josefsberg as the use of a high modulated frequency signal in the range of 76 GHz and 81 Ghz is the frequency range commonly used by automotive radar systems. Thus, the incorporate of such a feature would lead to a more efficient system compatible with other automotive radar components. 

Claim(s) 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEARCY (US 20180024233 A1) in view of Josefsberg (US 20190128998 A1) further in view of Nayyar (US 20160018511 A1). 

Regarding claim 10, the combination of SEARCY and Josefsberg discloses 
The radar system of claim 1. SEARCY further discloses [Note: what SEARCY fails to disclose is strike-through]
wherein the microcontroller unit (Fig. 5, controller 34) is configured to: 
select one of the monitoring signals as a reference signal (Fig. 4, Master sensor 32 providing reference output signal to slave sensors); 
multiply the reference signal with each of the other monitoring signals to obtain a plurality of mixed signals (Fig. 4, the reference signal provided by the master sensor is “multiplied” or mixed with the signals of the slave sensor to provide output signals for each slave sensor (see Fig. 6 for clarification)for coherent processing); and 


Josefsberg discloses [Note: what Josefsberg fails to disclose is strike-through], 
calculate a frequency and phase difference between each of the other monitoring signals and the reference signal (Paragraph 0108, “The phase/frequency detector 204 compares two input frequencies Fclock and Fout/N. When the two input frequencies are not equal, it acts as a frequency detector and produces one or zeros to produce a voltage control Vt that pushes corresponding VCO 208 in the direction of the reference. In other words, if the VCO 208 is above the reference then the voltage control Vt is high to push the VCO 208 down and vice versa. When the two input frequencies are the same and a frequency lock is achieved, the phase detector 204 acts as a phase detector and compares the two phases, and continues to produce an error voltage to control the frequency and phase of the output device.”) .  

Nayyar discloses, 
from a Fourier transform of each of the plurality of mixed signals (Paragraph 0026, “For each receive antenna, a range Fast Fourier Transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data to the frequency domain. Peak values correspond to ranges (distances) of objects. This processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp. The results of the range FFTs are saved in memory for further processing.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of SEARCY and Josefsberg with Nayyar to incorporate the feature of: from a Fourier transform of each of the plurality of mixed signals. SEARCY, Josefsberg and Nayyar are all considered analogous arts as they all disclose the use of radar technology to detect object characteristics. The combination of SEARCY and Josefsberg discloses the feature of claim 1 as well as the feature of having one of the transceiver circuits act as master transceiver to provide a reference signal for coherent processing of the other transceivers; however, the combination of SEARCY and Josefsberg fails to disclose the feature of: from a Fourier transform of each of the plurality of mixed signals. Nayyar discloses this feature in the citation shown above for claim 10. It would have been obvious to someone in the art to incorporate the feature of Nayyar into the combination of SEARCY and Josefsberg as the performing of FFTs on the received signals would be a common process to perform to change the signals into the frequency domain to obtain object characteristics from the radar signals; thus, leading to a more efficient system. 

Regarding claim 11, the combination of SEARCY and Josefsberg discloses 
The radar system of claim 1. SEARCY further discloses [Note: what SEARCY fails to disclose is strike-through]
wherein the microcontroller unit (Fig. 5, controller 34) is configured to: 

select one of the monitoring signals as a reference signal (Fig. 4, master sensor 32 provides the reference signal); 



Josefsberg discloses [Note: what Josefsberg fails to disclose is strike through], 


calculate frequency and phase differences between the reference signal and each of the other monitoring signals (Paragraph 0108, “The phase/frequency detector 204 compares two input frequencies Fclock and Fout/N. When the two input frequencies are not equal, it acts as a frequency detector and produces one or zeros to produce a voltage control Vt that pushes corresponding VCO 208 in the direction of the reference. In other words, if the VCO 208 is above the reference then the voltage control Vt is high to push the VCO 208 down and vice versa. When the two input frequencies are the same and a frequency lock is achieved, the phase detector 204 acts as a phase detector and compares the two phases, and continues to produce an error voltage to control the frequency and phase of the output device.”).  

Nayyar discloses, 
calculate a Fourier transform of each of the monitoring signals (Paragraph 0026, “For each receive antenna, a range Fast Fourier Transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data to the frequency domain.”); 
determine a maximum peak in magnitude of each transformed monitoring signal (see Fig. 2; Paragraph 0026, “Peak values correspond to ranges (distances) of objects. This processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp.”); 
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of SEARCY and Josefsberg with Nayyar to incorporate the feature of: calculate a Fourier transform of each of the monitoring signals; and determine a maximum peak in magnitude of each transformed monitoring signal. SEARCY, Josefsberg and Nayyar are all considered analogous arts as they all disclose the use of radar technology to detect object characteristics. The combination of SEARCY and Josefsberg discloses the feature of claim 1 as well as the feature of having one of the transceiver circuits act as master transceiver to provide a reference signal for coherent processing of the other transceivers; however, the combination of SEARCY and Josefsberg fails to disclose the feature of: calculate a Fourier transform of each of the monitoring signals; and determine a maximum peak in magnitude of each transformed monitoring signal. Nayyar discloses this feature in the citation shown above for claim 11. It would have been obvious to someone in the art to incorporate the feature of Nayyar into the combination of SEARCY and Josefsberg as the performing of FFTs on the received signal would be a common process to perform to change the signals into the frequency domain to obtain object characteristics from the radar signals which are correlated with the peaks in the frequency domain of the received signals. Thus, such a feature would allow the extraction of important object information from the radar data.  

Regarding claim 20, the same cited section and rationale as claim 10 is applied.
Josefsberg discloses,
	The automotive radar system (Paragraph 0001, “Embodiments of the present disclosure are generally related to sensors for autonomous vehicles (for example, Self-Driving Cars) and in particular to systems that use ultra-low phase noise frequency synthesizer for RADAR Sensor Applications for autonomous vehicles.”)
	It would have been obvious to combine the features of SEARCY with Josefsberg to incorporate the feature of the invention to be an automotive radar system. Both SEARCY and Josefsberg are considered analogous arts as they both disclose the use of radar technology to detect objects and both arts utilize clock signals to synchronize and compensate for phase and frequency differences between received signals. The incorporation of the feature of Josefsberg into the invention of SEARCY would lead to a practical application of SEARCY’s invention in the technology of autonomous vehicles.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEARCY (US 20180024233 A1) in view of Josefsberg (US 20190128998 A1) further in view of SUMI (US 20190129026 A1). 

Regarding claim 12, the combination of SEARCY and Josefsberg discloses 
The radar system of claim 1. SEARCY further discloses [Note: what SEARCY fails to disclose is strike-through]
wherein the microcontroller unit (Fig. 5, controller 34) is configured to: 


select one of the monitoring signals as a reference signal (Fig. 4, master sensor 32 provides the reference signal); 
subtracting the calculated phase and frequency of the reference signal (FIG. 1, PFD 12 is the phase-frequency detector which calculates the phase and frequency for each transceiver unit, including the smarter unit which provides the reference signal) from the other monitoring signals (Paragraph 0024, “Accordingly, a bi-static radar system (the system 10), a controller 34 for the system 10, and a method of operating the system 10 is provided. The system 10 is configured for coherent detection of a radar-signal. The system includes a plurality of radar-transceivers 30A, 30B, . . . 30K. The plurality of radar-transceivers 30A, 30B, . . . 30K is characterized as physically spaced apart with respect to each other. As used herein, the radar transceivers are characterized as spaced apart when the distance is such that signals at typical radar-frequencies (e.g. 76 GHz) are not well communicated or propagated using simple wires or traces on a circuit board. For example, expensive wave-guides may be necessary when radar-transceivers are spaced apart, for example separated by five-hundred millimeters (500 mm). The controller 34 is in communication with the each of the radar-transceivers, said controller configured to coherently operate each of the radar-transceivers 30A, 30B, . . . 30K via the communications device 32 which is configured to communicate both a reference-clock signal or reference-signal 36 and a frame-sync signal 38 from the controller 34 to each of the plurality of radar-transceivers 30A, 30B, . . . 30K. Given these signals, each the plurality of radar-transceivers 30A, 30B, . . . 30K is able to operate coherently, i.e. in phase, with all other of the plurality of radar-transceivers 30A, 30B, . . . 30K.”, where it is known in the art that to have transceivers operate “coherently” their phase and frequencies are adjusted (i.e. the reference frequency from the slave unit is used to adjust the frequency and phase components of the slave units to provide coherency)).  

SUMI discloses, 
apply a Hilbert transform to each of the monitoring signals (Paragraph 0255, “For instance, the digital signal processing unit 33 can perform a beamforming processing with respect to the reception signals generated by the reception means such as the transducer 20, etc., and can also perform the Hilbert transform and other processings such as the spectral frequency division, the superposition, etc. with respect to the generated multi-dimensional reception signals.”, where Fig. 3 depicts the Hilbert transform being performed at element 33 of the received signals); 
calculate a phase from each transformed signal and a frequency from a derivative of the phase (it is known in the art that the frequency of a signal is equal to the derivative of the phase; Paragraph 0848, “This Hilbert transform method is faster than that using a Fourier transform (nonpatent document 13) and then, the new method is effective when plural beams or waves with different wave parameters or different beamforming parameters are generated at every temporal phase (increase of reception signals received by a reception transducer leads the increase of the number of beamformings and Hilbert transforms). The new method is also effective when performing the transform at once for superposed, plurally beamformed signals as one beamformed signal (The instantaneous frequency calculated via the differentiations corresponds to a synthesized frequency in the differential direction with respect to the superposed, beams or waves.)”, where phase is determined “at every temporal phase”);
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of SEARCY and Josefsberg with SUMI to incorporate the feature of: apply a Hilbert transform to each of the monitoring signals; calculate a phase from each transformed signal and a frequency from a derivative of the phase. SEARCY, Josefsberg and SUMI are all considered analogous arts as they all disclose the use of radar technology to detect object characteristics. The combination of SEARCY and Josefsberg discloses the feature of claim 1 as well as the feature of having one of the transceiver circuits act as master transceiver to provide a reference signal for coherent processing of the other transceivers; however, the combination of SEARCY and Josefsberg fails to disclose the feature of: apply a Hilbert transform to each of the monitoring signals; calculate a phase from each transformed signal and a frequency from a derivative of the phase. SUMI discloses this feature in the citation shown above for claim 12. It would have been obvious to someone in the art to incorporate the feature of SUMI into the combination of SEARCY and Josefsberg as the performing of the Hilbert Transform in place of a Fourier transform is known in the art to obtain object characteristics from the radar signals. SUMI discloses the benefit of a Hilbert transform in paragraph, “This Hilbert transform method is faster than that using a Fourier transform (nonpatent document 13) and then, the new method is effective when plural beams or waves with different wave parameters or different beamforming parameters are generated at every temporal phase (increase of reception signals received by a reception transducer leads the increase of the number of beamformings and Hilbert transforms).”. where phase is determined (i.e at every temporal phase). SUMI further disclose in that paragraph, “The new method is also effective when performing the transform at once for superposed, plurally beamformed signals as one beamformed signal (The instantaneous frequency calculated via the differentiations corresponds to a synthesized frequency in the differential direction with respect to the superposed, beams or waves.)”. Therefore, such a feature would lead to a more efficient system. 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEARCY (US 20180024233 A1) in view of Josefsberg (US 20190128998 A1) further in view of Fox (US 20200142055 A1). 

Regarding claim 13, the combination of SEARCY and Josefsberg discloses [Note: what the combination of SEARCY and Josefsberg fails to disclose is strike-through]
The radar system of claim 1, 
Fox discloses, 
wherein the plurality of radar transceiver units are co-located on a common substrate (Paragraph 0051, “Transceiver 214 can include one or more transceiver circuits, for example operable to transmit pulses and receive returned pulses in respective ones of two or more different frequency bands via one or more antenna 212. The transceiver circuits can, for example be commonly housed or on a common circuit board, or housed individually or on respective individual circuit boards. In some implementations, transceiver 214 includes, or consists of, a separate transmitter and receiver, commonly housed or separately housed.”).   
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of SEARCY and Josefsberg with Fox to incorporate the feature of: wherein the plurality of radar transceiver units are co-located on a common substrate. SEARCY, Josefsberg and Fox are all considered analogous arts as they all disclose the use of radar technology to detect object characteristics. The combination of SEARCY and Josefsberg discloses the features of claim 1; however, the combination of SEARCY and Josefsberg fails to disclose the feature of: wherein the plurality of radar transceiver units are co-located on a common substrate. Fox discloses this feature in the citation shown above for claim 13. It would have been obvious to someone in the art to incorporate the feature of Fox into the combination of SEARCY and Josefsberg as the use of a single common substrate to house all the transceiver units would lead to a reduction in cost of the design and a more compact design. 

Regarding claim 14, the combination of SEARCY and Josefsberg discloses [Note: what the combination of SEARCY and Josefsberg fails to disclose is strike-through]
The radar system of claim 1, 
Fox discloses, 
wherein the plurality of radar transceiver units are located on separate substrates (Paragraph 0051, “Transceiver 214 can include one or more transceiver circuits, for example operable to transmit pulses and receive returned pulses in respective ones of two or more different frequency bands via one or more antenna 212. The transceiver circuits can, for example be commonly housed or on a common circuit board, or housed individually or on respective individual circuit boards. In some implementations, transceiver 214 includes, or consists of, a separate transmitter and receiver, commonly housed or separately housed.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of SEARCY and Josefsberg with Fox to incorporate the features of: wherein the plurality of radar transceiver units are located on separate substrates. SEARCY, Josefsberg and Fox are all considered analogous arts as they all disclose the use of radar technology to detect object characteristics. The combination of SEARCY and Josefsberg discloses the feature of claim 1; however, the combination of SEARCY and Josefsberg fails to disclose the feature of: wherein the plurality of radar transceiver units are located on separate substrates. Fox discloses this feature in the citation shown above for claim 14. It would have been obvious to someone in the art to incorporate the feature of Fox into the combination of SEARCY and Josefsberg as the use of multiple substrates where each transceiver is located on a separate substrate would allow for more flexibility in the positioning of the transceiver circuits and lead to a more practical design for vehicle radar systems needing different fields of view. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648